internal_revenue_service national_office technical_advice_memorandum date number release date case mis no tam-120743-01 cc pa apjp index uil no chief appeals_office taxpayer’s name taxpayer’s address taxpayer's identification no years involved none date of conference legend taxpayer a taxpayer b taxpayer c year date date date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref issue whether refund claims regarding overpaid employment_taxes constitute valid claims for refund under sec_6402 of the internal_revenue_code conclusion because the claims on their faces relate only to the third and fourth quarters of year they fail to qualify as formal refund claims for tax paid in the second quarter of that year the claims do constitute informal claims for payments made in the second quarter facts tam-120743-01 taxpayer a filed two form sec_843 claim_for_refund and request for abatement on date these filings sought refunds of the medicare portion of federal_insurance_contributions_act fica_taxes paid in year one such form sought a refund of dollar_figurea for the third quarter of year and the second sought a refund of dollar_figureb for the fourth quarter of year both forms were timely filed within the limitations_period imposed by code sec_6511 the form sec_843 filed by taxpayer a each stated in section five explanations and additional claims that a protective claim has also been filed by taxpayer b due to limited information at time of due_date these protective forms filed by taxpayer b also on date were identical to taxpayer a’s filings in terms of the amount of refund sought and the calendar quarters involved taxpayer b was taxpayer a’s predecessor entity taxpayer b’s date protective filings on form_843 included the following notation in section five a refund has also been filed by taxpayer a a protective claim has been filed due to limited information at time of due_date a form_843 was also filed in the name of taxpayer b on date seeking a refund of dollar_figurec in medicare_tax for the second quarter of year dollar_figurec is the sum of dollar_figurea and dollar_figureb the form’s preparer added the words as amended to the top of the form and included the following statement in section five this amended claim serves to perfect a protective claim filed on date the form_843 filed on date was not timely filed within the limitations_period for filing a claim_for_refund provided in code sec_6511 the filing on date occurred because taxpayer a became aware that the medicare_tax at issue was paid in the second quarter of year not the third and fourth quarters as stated in the date filings of form_843 taxpayer a had also become aware that taxpayer b as opposed to taxpayer a paid the year medicare taxes for which a refund was sought the form sec_843 filed on date stated see attachments in sec_5 that section instructs the filer to e xplain why you believe this claim should be allowed and show computation of tax_refund or abatement of interest penalty or addition_to_tax taxpayers a b attached to the form sec_843 the following items form sec_941c supporting statement to correct information showing downward adjustments in wage payments for the third and fourth quarters of year and resulting decreases in medicare_tax liability and a form_5701 notice of proposed_adjustment dated date in which the service recharacterized as capital expenditures certain payments which taxpayer b’s parent_corporation treated as currently deductible the medicare overpayments for which a refund was sought arose due to the adjustments proposed in the above-noted form_5701 specifically two employees of taxpayer a received payments in year of dollar_figured each in anticipation of a corporate spin- off transaction at the time paid these distributions were treated as wages subject_to_withholding of federal_income_tax social_security_tax and medicare_tax both employees exceeded the wage ceiling set forth in code sec_3121 on payment tam-120743-01 of social_security_tax the service in its form_5701 proposed adjustments recharacterized the dollar_figuree million combined payment to the two employees as a capital_expenditure and identified the two employees by name taxpayer b’s parent_corporation accepted these proposed adjustments accordingly the date claims seek a refund of the employer and employee share of the medicare_tax paid in year on the dollar_figuree payment the amount of the requested refund is dollar_figurec derived as follows dollar_figuree x dollar_figuref employer portion dollar_figuree x dollar_figuref employee portion total refund dollar_figurec law and analysis code sec_3101 imposes a tax on an employee’s wages as defined in code sec_3121 with respect to the medicare component of fica_taxes code sec_3111 imposes an excise_tax on an employer with respect to the medicare component of fica totaling of the wages paid_by the employer sec_6402 provides that the secretary within the applicable_period of limitations may credit the amount of an overpayment_of_tax including interest against any internal revenue tax_liability of the person who made the overpayment and shall refund the balance to the person sec_6413 provides in pertinent part that if more than the correct amount of tax imposed by sec_3101 and sec_3111 is paid with respect to any payment of remuneration proper adjustments with respect to both the tax and the amount to be deducted shall be made without interest in such manner and at such times as the secretary may by regulations prescribe sec_6413 provides in pertinent part that if more than the correct amount of tax imposed by sec_3101 and sec_3111 is paid or deducted with respect to any payment of remuneration and the overpayment cannot be adjusted under subsection a of sec_6413 the amount of the overpayment shall be refunded in such manner and at such times subject_to the applicable statute_of_limitations as the secretary may by regulations prescribe sec_6511 provides that no refund may be allowed or made after the expiration of the period of limitation for filing a claim_for_refund unless a claim_for_refund is filed by the taxpayer within such period in general the period of limitation under sec_6511 for filing a refund claim is three years from the time the return was filed or two years from the time the tax was paid whichever is later sec_6532 provides in pertinent part that no suit or proceeding for the recovery_of any internal revenue tax penalty or other sum may be begun after the expiration of two tam-120743-01 years from the date a notice of disallowance is mailed to the taxpayer by certified or registered mail sec_7422 prohibits any suit or proceeding in any court for a refund of taxes unless a claim_for_refund has been filed with the secretary in the manner prescribed in regulations established by the secretary sec_301_6402-2 of the procedure and administration regulations identifies the following general requirements that must be satisfied for the filing of a proper refund claim with minor exceptions the claim must be filed with the service_center where the tax was paid reg sec_301_6402-2 the claim must set forth in detail each ground upon which a credit or refund is claimed and facts sufficient to apprise the commissioner of the exact basis thereof reg sec_301_6402-2 the statement of the grounds and the facts must be verified by a written declaration made under the penalties of perjury sec_301_6402-2 except as provided with respect to income_tax and certain other taxes the claim is to be made on a form_843 reg sec_301_6402-2 and in the case of income gift and federal unemployment taxes a separate claim is to be made for each type of tax for each taxable_year or period reg sec_301_6402-2 sec_31_6402_a_-2 of the procedure and administration regulations provides that any person who pays more than the proper amount of the employer or employee portions of fica_taxes may file a claim for credit or refund of the amount of the overpayment sec_31_6402_a_-2 provides that an employer seeking a refund of the employee portion of the fica tax must submit a number of supporting statements these consist of a statement that the employer a has repaid the amount of overcollected employee tax to the employee or b has secured the employees’ written consent to the employer’s submission of a refund claim on behalf of the employee and if the employee tax was collected in a prior year a statement that the employer has obtained from the employees a statement that a the employee has not claimed a refund_or_credit of the amount of the overcollection or that if so such a claim has been rejected and b that the employee will not claim a refund_or_credit for such amounts sec_31_6402_a_-2 provides that any claim_for_refund of fica_taxes made with respect to remuneration that was previously erroneously reported on a return or schedule as wages paid to an employee must include a statement showing the identification_number of the employer if he was required to make application therefor the name and account number of the employee the period covered by the return or schedule the amount of remuneration actually reported as wages for the employee and the_amount_of_wages which should have been reported for the employee no particular form is prescribed for making the statement required by sec_31_6402_a_-2 but form 941c or form 941c pr whichever is appropriate can be used for this purpose tam-120743-01 the claims filed in the present case on date do not qualify as formal refund claims for medicare_tax paid in the second quarter of year this follows because the claims referred only to the third and fourth quarters of year and thus failed to state the correct_tax period as required by sec_31_6402_a_-2 of the procedure and administration regulations see also 876_f2d_485 u s t c cch 5th cir held form_843 claiming employment_tax refund for fourth quarter of is not formal refund claim for third quarter despite knowledge of irs agents that taxpayer sought refund for both quarters the fifth circuit further held in gustin however that an informal claim_for_refund is valid under sec_7422 see also 314_us_186 27_fedclaims_235 u s t c cch big_number the taxpayer in gustin timely filed a form_843 claiming it overpaid its employment_taxes for the fourth quarter of the form made no reference to the third quarter of the court therefore held that the taxpayer failed to comply with the formal requirements for a refund claim with respect to the third quarter the taxpayer in gustin argued however that whatever the flaws in the form_843 it constituted an informal written claim for overpayments occurring in the third quarter the court found that an informal written claim is sufficient if it puts the commissioner of internal revenue on notice that the taxpayer believes an erroneous tax has been assessed and desires a refund for certain years gustin f 2d pincite citations omitted the court stated that there are no hard and fast rules for evaluating the sufficiency of an informal claim and each case must be decided on its own particular set of facts ‘with a view towards determining whether under those facts the commissioner knew or should have known that a claim was being made’ id pincite- citing 163_fsupp_614 the court held that the taxpayer failed to present a valid informal claim essentially because the service’s administrative file relating to the refund claim contained no indication that a refund was being sought for the third quarter id pincite the administrative file in the present case does suggest to some degree at least that the refund claims related to the second quarter of year as noted above the dollar_figuree payment to the two employees was to occur immediately before a corporate spin-off involving taxpayer b’s parent_corporation the notice of proposed_adjustment attached to the date refund claims specifically referred to this timing by stating that immediately prior to the spin-off taxpayer c through taxpayer a would pay the employees and consultants the spin-off according to the notice of proposed_adjustment occurred on date therefore an item in the taxpayer’s administrative file does suggest that the wage payment and related medicare withholding occurred before the date close of the second quarter taxpayer b then conclusively alleged in its date claim that the medicare withholding occurred in the second quarter a number of other circumstances also support a finding that the date filings constituted informal claims for refund the documents submitted on that date provided tam-120743-01 the service with precise information regarding the basis for the refund claims the form 941c submitted with the refund claims identified the dollar amount of the claim dollar_figurec and specified how that amount was derived the notice of proposed_adjustment submitted with the refund claims identified the specific transaction that produced the claimant’s entitlement to a medicare refund namely the government’s recharacterization of the dollar_figuree million wage payment the claims thus satisfy the requirement in applicable case law that an informal claim set forth the legal and factual basis for the refund see eg 32_fedclaims_636 u s t c cch big_number the refund claims in the present case were the natural consequence of the service’s decision to recharacterize the dollar_figuree payment the factual basis for the claims therefore should not have been a surprise to the service the claims_court has stated in this regard that the purpose behind the requirement of an adequate refund claim whether formal or informal is to prevent surprise through the giving of adequate notice of the nature of the claims as well as the factual basis so that the irs may begin an investigation or correct errors deluxe check printers inc v united_states cl_ct u s t c cch rev’d in part on other grounds sub nom 885_f2d_848 fed cir the courts have rejected refund claims which fail to state the nature of the claim and sufficient facts to support it see eg 325_us_293 444_f2d_1391 u s t c cch 5th cir franks v united_states u s t c cch w d la this obligation to explain the claim and provide adequate supporting facts applies to both formal and informal claims deluxe check printers inc u s t c at big_number in angelus milling co a taxpayer filed with the service a refund claim which did not include the elements required by the applicable regulations the claim consisted solely of the following elements an apportionment between the taxpayer and a related corporation of certain previously-filed claims and an attached affidavit which apparently did nothing more than portray the claim as an amendment to the previous claims angelus milling co u s pincite the taxpayer argued that despite these flaws its refund claim -- when combined with that of another taxpayer -- provided the service with sufficient facts and explanation to justify the refund id pincite in the present case each of the date filings provided full details as to the origin and basis for the refund request unlike angelus milling therefore no claims by other taxpayers had to be considered in order to make the factual and legal rationale for the date filings apparent to the service accordingly angelus milling does not compel rejection of the date claims as noted above the date filings by taxpayers a b did cross reference each other to note that taxpayer b was filing a protective claim_for_refund unlike the situation in angelus milling however each of the date filings by taxpayers a b fully described the factual and tam-120743-01 legal grounds justifying a refund as noted above the taxpayer’s claim in angelus milling did nothing more than attempt to apportion a refund the rationale for that refund was stated only in another taxpayer’s filing if it was stated at all in stoller the service assessed an income_tax deficiency on the ground that the taxpayers were taxable on income they had assigned to another individual after paying the assessed amount the taxpayers filed a refund claim with the service which was rejected the taxpayers filed a refund_suit in u s district_court claiming that the income they had assigned was non-taxable to them under the valuable consideration rule_of 228_f2d_186 2nd cir the court in stoller upheld the district court’s rejection of the refund_suit the court concluded that because the taxpayers filed a deficient refund claim with the service sec_7422 precluded a refund_suit stoller v united_states f 2d pincite the court noted that the refund claim the taxpayers filed with the service consisted solely of the following statement t he commissioner of internal revenue erroneously determined that the taxpayers’ profits from business totaled dollar_figure in lieu of dollar_figure which was the taxpayer’s correct profit from business id the court found that this statement by the taxpayers did not meet the regulatory requirement that a refund claim must set forth in detail each ground upon which a refund is claimed id the taxpayers the court noted failed to state in their refund claim that they were relying upon the valuable consideration rule accordingly the court held the claim failed to notify the service of the nature and basis of the refund request id the court in stoller also rejected the taxpayers’ argument that regardless of the shortcomings of the refund claim the service was sufficiently aware of the assignment_of_income issue this knowledge the taxpayers argued was evidenced by certain statements in a revenue agent’s report the court found that even if this knowledge could be incorporated into the refund claim that claim would still be deficient regardless of what the service may have known concerning the taxpayers’ situation the court held no valid refund claim could result from filing a paper which gives no notice of the amount or nature of the claim for which the suit is brought and refers to no facts upon which it may be founded id quoting 283_us_269 in the present case by contrast the taxpayers did not rely upon the service’s background knowledge of their tax situation instead as noted above taxpayers a and b filed on date all the documentation necessary to inform the service of the precise nature and amount of the refund claim therefore stoller does not support rejection of that claim as noted in stoller the commissioner can examine only those points to which his attention is necessarily directed id quoting 258_f2d_892 5th cir the date filings directed the service’s attention to the specific transaction that generated the refund claim and identified the tam-120743-01 exact dollar amount of that claim in franks the taxpayers filed a claim_for_refund with the service and attached to that claim a report by an irs auditor describing the issues on which the taxpayer and the service disagreed the taxpayers stated in their claim that t axpayers contest all adjustments described in the auditor’s report franks v united_states u s t c at big_number n16 the court found that the claim did not constitute a refund claim within the meaning of sec_301_6402-2 and could therefore not serve as the basis for a refund_suit under sec_7422 id at big_number the court found that by attaching the auditor’s report to their refund claim and stating that they disagreed with the adjustments in that report the taxpayers had provided the government with nothing more than mere notice that they are contesting certain amounts id more than this the court held must be provided through a refund claim the taxpayer must provide grounds for its claim and facts supporting those grounds id unlike the taxpayers in franks taxpayers a b did not support their refund claims by making a blanket objection to adjustments proposed by the service as noted by the court in franks such a blanket statement fails to inform the service of the grounds on which the taxpayer seeks a refund in the present case the taxpayers accepted the service’s proposed adjustments namely the downward adjustment to wages and the resulting increase in capital expenditures they then filed refund claims to reflect the natural consequence of that adjustment ie the drop in medicare_tax liability the grounds for the claims therefore were self-evident from the attached notice of proposed_adjustment and form sec_941c and can be stated as follows once wages dropped medicare taxes paid on those amounts necessarily became refundable because taxpayers a b -- unlike those in franks -- notified the service of the grounds for refund franks does not support denial of the date claims it should be noted that the date refund claims failed to comply with sec_31_6402_a_-2 in one respect specifically sec_31_6402_a_-2 requires the employer to include a statement that the employer has obtained from the employee a written_statement that the employee has not claimed a refund_or_credit of the amount of the overcollection or that if so such a claim has been rejected and that the employee will not claim a refund_or_credit for such amounts the failure_to_file such a statement within the time limit for filing a claim_for_refund does not make the claim untimely or invalid such a statement however is required to perfect the claim see 40_f3d_373 fed cir based upon all the facts and circumstances the claims dated date constitute informal refund claims for medicare taxes paid in the second quarter of year caveat s tam-120743-01 a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
